           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 1 of 7




 1                                             THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited
     liability company,
 8                                                   Cause No. 3:17-cv-05760 BHS
 9                       Plaintiff,
                                                     DECLARATION OF JOHN
10                v.                                 MARTINSON IN FURTHER
                                                     SUPPORT OF DEFENDANTS’
11   KEVIN SYKES-BONNETT, SYKED ECU                  MOTION FOR PARTIAL
     TUNING INCORPORATED, a Washington               SUMMARY JUDGMENT
12   corporation, and JOHN MARTINSON
13                       Defendants.

14
     I, John Martinson, hereby declare as follows:
15
16         1.            I am one of the named Defendants in the above-captioned
17
           matter and and I helped develop the Syked ECU Tuning software that is at
18
           issue in this lawsuit. I am familiar with the content and operation of the
19
20         Syked ECU Tuning software that is at issue in this lawsuit.
21
           2.            Attached is a true and correct copy of an Application Note,
22
           AN_407 “D3XX .NET Programmers Guide” dated November 1, 2016
23
24         (the “Programmer’s Guide”) issued by Future Technology Devices
25
           International Limited (“FTDI”) of Glasgow, United Kingdom, a maker of
26
27
           various interfaces for use with USB devices. (Exhibit “A”)

28
                                                                    MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                                  403 Madison Ave. N. Ste. 240
                                            Page 1                  Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                      Phone: 206.436.8500
           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 2 of 7




 1         3.           The Programmer’s Guide is a freely distributed document
 2         that FTDI makes publicly available to programmers to encourage them to
 3
           incorporate FTDI’s chips into various third party computer hardware
 4
 5         products. It is in FTDI’s interest to make it as easy as possible for
 6         programmers to learn to program with FTDI chips to encourage their
 7
           adoption. The Programmer’s Guide that is published by FTDI is freely
 8
 9         available to the public and is not governed by any obligations of
10
           confidentiality.
11
           4.           At page 12 of the Programmer’s Guide are instructions
12
13         provided by FTDI that show how to use their “OpenBySerialNumber”
14
           command to enable communication with USB devices. This instruction
15
           uses the general command “FT_STATUS OpenBySerialNumber(string
16
17         szSerialNumber)” which command is incorporated into prior versions of
18
           the Syked ECU Tuning software. That command “opens” a connection to
19
           a hardware device, such as an HPTuners cable, connected to any
20
21         Windows computer using a USB port.
22
           5.           The “OpenBySerialNumber” command that appears in the
23
24
           FTDI Programmer’s Guide is openly documented and freely available for

25         use by the public. No command in the FTDI Programmer’s Guide,
26
27
28
                                                                    MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                                  403 Madison Ave. N. Ste. 240
                                            Page 2                  Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                      Phone: 206.436.8500
           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 3 of 7




 1         including the “OpenBySerialNumber” command, is proprietary to HP
 2         Tuners nor any entity other than FTDI.
 3
           6.           As further explained in the FTDI Programmer’s Guide, the
 4
 5         “string szSerialNumber” portion is a variable that may be assigned a value
 6         (a “Name”) corresponding to any hardware device plugged into the
 7
           Windows computer system. For example, if a keyboard is plugged into a
 8
 9         USB port of the Windows computer system, that keyboard will have (or
10
           be assigned by the system) a unique “DeviceID” or “Name” so that other
11
           components of the Windows computer system can communicate with the
12
13         keyboard. Likewise, if a Syked Eliminator cable (or an HP Tuners cable)
14
           is plugged into the Windows computer system, that cable will have a
15
           unique “DeviceID” or “Name” so that other components of the Windows
16
17         computer system can communicate with the cable.
18
           7.           The “OpenBySerialNumber” command opens a
19
           communication link to whatever hardware device is identified by the
20
21         value (or “Name”) assigned to the “string szSerialNumber” portion of the
22
           command. In other words, a “Name” is assigned to the code
23
24
           “szSerialNumber” and the “OpenBySerialNumber” command establishes

25         a communication link to the hardware device identified by that value.
26
           Often, the code to be assigned to the “szSerialNumber” variable for any
27
28
                                                                 MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                               403 Madison Ave. N. Ste. 240
                                          Page 3                 Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                   Phone: 206.436.8500
           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 4 of 7




 1         particular hardware device may be easily obtained from the device itself,
 2         including but not limited to the tuning cable devices manufactured and
 3
           sold by HP Tuners.
 4
 5         8.           The process for obtaining the “Name” of a USB hardware
 6         device plugged into a USB port is trivial for anyone with even moderate
 7
           computer skills. More specifically, to find the “Name” or “DeviceID” of
 8
 9         any USB hardware device, including the tuning cable devices
10
           manufactured and sold by HP Tuners, the hardware device is first plugged
11
           into the USB port on a Windows based PC. Once the hardware device is
12
13         plugged in and connected, the user “right clicks” the “Start” menu icon of
14
           the Windows computer system, which brings up the menu depicted in
15
           Exhibit “B” to this Declaration.
16
17         9.           From that menu, the user clicks the “Device Manager”
18
           selection (see Exhibit “B”), which launches the Microsoft Windows
19
           Device Manager. The Device Manager is a core feature of the Microsoft
20
21         Windows operating system and is in no way associated with HP Tuners.
22
           Launching the Windows Device Manager brings up a listing of all devices
23
24
           currently connected to the Windows computer system. Hardware devices

25         that are connected to the Windows computer system through a USB port
26
27
28
                                                                 MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                               403 Madison Ave. N. Ste. 240
                                              Page 4             Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                   Phone: 206.436.8500
           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 5 of 7




 1         are shown under the heading “Universal Serial Bus Controllers”. An
 2         example of such a Device Manager listing is shown in Exhibit “C”:
 3
           10.            In the list shown in Exhibit “C”, the entries “HP Tuners
 4
 5         MPVI Channel A” and “HP Tuners MPVI Channel B” identify an HP
 6         Tuners cable connected to the Windows computer system. It is well
 7
           known by anyone who programs with an FTDI chip that some devices use
 8
 9         two “channels” to communicate with a USB hardware device using an
10
           FTDI USB device controller. That is why there are two entries for the
11
           same USB hardware device. See Exhibit “C”.
12
13         11.            Selecting either “HP Tuners MPVI Channel A” or “HP
14
           Tuners MPVI Channel B” and “right clicking” brings up a context menu
15
           that offers several different options, including “Properties” option. See
16
17         Exhibit “D”.
18
           12.            Selecting the “Properties” option from that context menu and
19
           then selecting the “details” tab from the choices that subsequently appear
20
21         reveals the “Device ID” of that hardware device. Shown in Exhibits “E”
22
           and “F” are the “details” tabs for both the HP Tuners MPVI channels.
23
24
           13.            As is apparent in those two images, the HP Tuners “MPVI”

25         cable identifies itself using the Name “HPT00021” for each of Channels
26
           “A” and “B”. Thus, the HP Tuners “MPVI” cable announces itself to the
27
28
                                                                   MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                                 403 Madison Ave. N. Ste. 240
                                             Page 5                Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                     Phone: 206.436.8500
           Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 6 of 7




 1         Windows computer system for communication using the Device IDs of
 2         “HPT00021A” and “HPT00021B” (for each of Channel A and Channel B,
 3
           respectively). See Exhibits “E” and “F”.
 4
 5         14.          The codes which appear in Dr. Staroswiecki’s Expert Report
 6         at paragraph 31 are merely the publicly disclosed Device IDs for the HP
 7
           Tuners MPVI cable shown above. Accordingly, those two codes are
 8
 9         neither secret nor kept confidential to HP Tuners. In fact, quite the
10
           contrary. Unless those two codes are made publicly discoverable, the HP
11
           Tuners MPVI cable could not operate in the Windows computer
12
13         environment.
14
           15.          The Device IDs shown above can be readily ascertained by
15
           anyone with moderate computer skills using a Windows-based computer,
16
17         and they are not confidential information.
18
           16.          The two device Names identified above (“HPT00021A” and
19
           “HPT00021B”) have been incorrectly referred to as “files.” In fact, those
20
21         two terms are only “names” that the HP Tuners hardware cable publishes
22
           to the Windows computer system so that it, and any software executing on
23
24
           it, can communicate with the hardware cable.

25         17.          In his expert report at paragraph 33, Dr. Staroswiecki
26
           assumes that the presence of the publicly available Device IDs for HP
27
28
                                                                   MANN LAW GROUP PLLC
     DECLARATION OF JOHN MARTINSON                                 403 Madison Ave. N. Ste. 240
                                            Page 6                 Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                     Phone: 206.436.8500
Case 3:17-cv-05760-BHS Document 274 Filed 06/02/21 Page 7 of 7
